Citation Nr: 0003877	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had pre-war service from September to December 
1941, was in a beleaguered status from December 1941 to April 
1942, was a prisoner of war (POW) from April to September 
1942, had recognized guerilla service from May to November 
1945, and had Regular Philippine Army service from November 
1945 to June 1946.  The veteran died in March 1988, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  This case was previously before the 
Board in February 1999, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  In an October 1990 decision, the Board affirmed a March 
1989 denial of service connection for the cause of the 
veteran's death by the RO.

2.  Evidence received since the October 1990 Board decision 
with regard to the cause of the veteran's death does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1990 Board decision affirming the denial of 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 4004(c) (West 1988) (now 38 U.S.C.A. 
§ 7105 (West 1991)); 38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 
7104 (West 1991); 38 C.F.R. § 19.193 (1990) (now 38 C.F.R. 
§ 20.1103 (1999)).

2.  Evidence received since the October 1990 Board decision 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for a chronic pulmonary 
disease.  An April 1946 separation examination report notes a 
normal clinical evaluation of the lungs.  According to the 
report, a chest X-ray showed minimal fibroid infiltration at 
the 1st and 2nd interspaces of the left apex. 

The veteran filed a claim of entitlement to service 
connection for pulmonary tuberculosis in October 1956.

An October 1956 affidavit from T.A., the veteran's neighbor, 
indicates that the veteran informed him that he experienced 
back and chest pain during service, and that pulmonary 
tuberculosis was diagnosed in 1946.  An affidavit from a 
second neighbor, C.B., reports that the veteran complained of 
fever and chills, and vomited blood on one occasion.  The 
veteran reportedly informed him that pulmonary tuberculosis 
was diagnosed in 1946.  

A June 1957 affidavit from a service comrade, P.S., notes 
that the veteran complained of back and chest pain during 
service in approximately 1945, and experienced "streak blood 
sputum with afternoon fever."  He explained that because 
medicine was scarce, the veteran did not receive the proper 
medical treatment.  He reported that pulmonary tuberculosis 
was diagnosed following an X-ray study in 1946.       

On VA examination in March 1957, the veteran complained of 
pain in the left upper chest and back with frequent cough.  A 
chest X-ray showed infiltrations in the right upper lung 
field, which were ill defined with multiple radiolucent 
areas.  Slight scarring was noted in the left lung.  Cultures 
were negative after eight weeks, and a smear on concentration 
was negative.  The diagnostic impression was pulmonary 
tuberculosis, chronic, moderately advanced, and inactive; and 
bronchiectasis of the right upper lobe associated with the 
pulmonary tuberculosis. 

A June 1957 private medical report notes that a bronchography 
performed earlier that month showed "roentegen evidence of 
saccular type of bronchiectasis overlying the posterior 
segment of the right upper lobe."

Based on this evidence, a September 1957 rating decision 
denied service connection for pulmonary tuberculosis.

The veteran sought to reopen his claim for service connection 
in June 1986.  In support of his claim, he submitted a May 
1962 private X-ray report showing moderately advanced 
pulmonary tuberculosis, and bilateral fibrocaseous with 
cavitations on the right. 

The veteran gave a history periodic chest and back pain, 
coughing productive of yellowish mucoid sputum, and body 
weakness on VA examination in October 1986.  He related that 
he sought treatment for pulmonary tuberculosis several times 
since his discharge from service, and indicated that he was 
hospitalized for approximately eight months in 1955.  He 
reported recurrent symptoms since that time, and indicated 
that he was not currently taking anti-tuberculosis 
medication.  The pertinent diagnoses were pulmonary pathology 
of both lungs with suspicious cavitation, etiology 
undetermined, and bilateral pleuropneumonitis, mid-lung and 
basal.

In January 1987, the RO denied service connection for 
pleuropneumonitis, and determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for pulmonary tuberculosis.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
April 1987, and submitted a substantive appeal (Form 9) in 
September 1987.

In a joint affidavit dated the following month, J.M. and 
M.N., service comrades, opined that the veteran's "current 
diseases" were related to his internment as a POW. 

An October 1987 affidavit from Dr. E.A. notes that he treated 
the veteran in early 1944 for "frequent heavy coughing and 
colds with low vital capacity with acute malnutrition as a 
result of his POW experiences, weak lungs and heart 
problems."  During subsequent treatment, he reportedly found 
that the veteran's "diseases" were "complicated and/or 
aggravated" since his initial treatment in 1944.  The 
physician related that he continued to treat the veteran for 
his "POW incurred diseases" following his separation from 
service.

A death certificate discloses that the veteran died at age 77 
in March 1988, with the immediate cause of death listed as 
acute respiratory distress, the antecedent cause was listed 
as pulmonary tuberculosis, the underlying cause was listed as 
bronchiectasis and chronic obstructive pulmonary disease, and 
left ventricular hypertrophy was listed as a significant 
condition contributing to death.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in June 1988.

The appellant submitted several documents in support of her 
claim in January 1989.  A March 1946 Affidavit for Philippine 
Army Personnel notes that the veteran experienced fever and 
dysentery as a POW with no permanent disability, and was 
treated at home for beriberi from June 1942 to April 1945 
with no permanent disability.  A May 1956 physical 
examination report shows moderately advanced, active 
pulmonary tuberculosis.  An October 1982 certificate notes 
that the veteran served with the Armed Forces of the 
Philippines from February 1935 to July 1957.  A certificate 
from the Headquarters of the Armed Forces of the Philippines 
Medical Center, dated in December 1988, indicates that the 
veteran was admitted for treatment in August 1955, and was 
transferred to "RHG" in June 1956, with a final diagnosis 
tuberculosis of the lung probable, advanced minimal active.  

A March 1989 rating decision denied service connection for 
the cause of the veteran's death.  The appellant filed a 
notice of disagreement with this decision in November 1989.  
She submitted a substantive appeal in February 1990, and 
attached a June 1956 Certificate of Disability for Discharge 
in support of her claim.  This record reports that the 
veteran's pulmonary tuberculosis had its onset in June 1955, 
and indicates that he became unfit for duty in August 1955. 

The Board affirmed the March 1989 rating decision, in its 
entirety, in October 1990.

According to a June 1976 certification, associated with the 
claims folder in August 1994, notes that the Philippine 
Veterans Affairs office granted service connection for 
pulmonary tuberculosis, and assigned a 100 percent disability 
rating from June 1976 to July 1977.

In July 1995 correspondence, the appellant sought to reopen 
her claim for service connection for the cause of the 
veteran's death.  She attached copies of the March 1946 
Affidavit for Philippine Army Personnel, the April 1946 
examination report, and the June 1956 Certificate of 
Disability for Discharge.  A May 1993 letter from the Office 
of the Local Civil Registrar certifies that the veteran died 
in March 1988, due to acute respiratory distress and 
pulmonary tuberculosis.  A February 1995 certificate notes 
that the Philippine Veterans Affairs office assigned a 100 
percent evaluation for the veteran's pulmonary tuberculosis 
from July 1983 until the time of his death.  In addition, the 
appellant included a booklet containing general information 
about tuberculosis. 

In January 1996, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement with this decision 
the following month.  She submitted a substantive appeal in 
December 1996, and attached affidavits from two service 
comrades.  In the March 1996 affidavits, M.F. and C.D. report 
that the veteran experienced "beriberi, malaria, 
malnutrition, dysentery" during his internment as a POW.

In March 1997, the appellant submitted a private medical 
report from Dr. R.P. reflecting October 1982 treatment for 
pulmonary tuberculosis, moderately advanced, activity 
undetermined, and bronchiectasis with pneumonitis bases.

A July 1997 certificate from the Philippine Veterans Affairs 
office reiterates that a 100 percent evaluation was assigned 
for the veteran's pulmonary tuberculosis from July 1983 until 
the time of his death.

A report from Dr. V.B., dated later that month, indicates 
that the veteran underwent several photofluorography 
examinations.  He explained that these films were destroyed 
during a typhoon, but attached copies of the X-ray reports.  
These records show findings of pulmonary tuberculosis from 
December 1971 to April 1987.

A July 1997 private hospital report certifies that the 
veteran was admitted for treatment in June 1956.  The record 
fails to report the disorder for which the veteran received 
treatment, and indicates that the clinical records associated 
with the treatment were destroyed by physical/natural 
calamities.

An August 1997 report from Dr. M.R. relates that the veteran 
received treatment for hypertensive cardiovascular disease, 
bronchiectasis, and pulmonary tuberculosis in February 1988.

The General Headquarters of the Armed Forces of the 
Philippines provided a summary of information regarding the 
veteran's period of service in August 1997.

In October 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for the cause of the veteran's death.  The 
Board remanded the case in February 1999.  Following 
completion of the requested development, the RO again found 
that new and material evidence had not been submitted to 
reopen the appellant's claim in September 1999.

Analysis

As indicated above, an October 1990 Board decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Decisions of the Board are 
final and not subject to revision on the same factual basis, 
but may be reopened on the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); 
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a).  In order to show that a disability is proximately 
due to or the result of a service-connected disease or 
injury, the appellant must submit competent medical evidence 
showing that the disabilities are causally-related.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, or pulmonary tuberculosis 
becomes manifest to a degree of ten percent or more within 
three years from the date of separation from such service, 
such disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no record 
of evidence of such disease during the period of service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1133 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for the cause of the veteran's death.  The 
Board notes that in July 1995, the appellant submitted a 
March 1946 Affidavit for Philippine Army Personnel, an April 
1946 examination report, and a June 1956 Certificate of 
Disability for Discharge.  However, this evidence was of 
record at the time of the October 1990 Board decision.  Thus, 
it clearly is not new.

The newly submitted evidence includes private medical reports 
regarding treatment received by the veteran in June 1956, 
October 1982, and February 1988, as well as reports regarding 
X-ray findings from December 1971 to April 1987.  This 
evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered in October 1990.  
Specifically, the medical evidence of record considered by 
the Board in October 1990 failed to establish that a service-
connected disability caused the veteran's death or, 
materially or substantially contributed to his death, and the 
medical evidence submitted since the final decision similarly 
fails to relate the cause of the veteran's death to service, 
or a service-connected disability.  

While the May 1993 report from the Office of the Local Civil 
Registrar was not of record at the time of the Board's 
decision in October 1990, it is essentially cumulative of 
information contained in the certificate of death, which was 
previously of record.  Accordingly, this report is redundant.

Lay evidence of record at the time of the October 1990 Board 
decision alleged that the veteran's death was caused by 
pulmonary tuberculosis that had its inception during service.  
It was further contended that the physical and mental 
deprivations endured by the veteran during his internment as 
a POW made him more susceptible to the infirmities that 
eventually contributed to his death.  Statements received 
subsequent to the October 1990 decision (including several 
written statements by the appellant and affidavits from M.F. 
and C.D.) simply reiterate the aforementioned allegations, 
and are merely redundant of evidence previously of record, 
and thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  

Although the August 1997 report from the General Headquarters 
of the Armed Forces of the Philippines was not of record in 
October 1990, the information contained therein is 
essentially duplicative.  The record simply summarizes the 
veteran's service records, which were of record at the time 
of the Board decision.  

The newly submitted evidence also includes certifications 
from the Philippine Veterans Affairs Office dated in June 
1976, February 1995, and July 1997, regarding disability 
compensation evaluations awarded by the organization.  
However, these records do not show not show that a service-
connected disability, as recognized by the United States 
Department of Veterans Affairs, caused the veteran's death 
or, materially or substantially contributed to his death.  
Thus, the records may not be considered new and material 
evidence.   

Lastly, it is noted that the appellant submitted a booklet 
containing general information regarding pulmonary 
tuberculosis.  However, this evidence is not material, as it 
establishes no facts that would make the picture more 
complete as to the cause of the veteran's death. 

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in October 1990.  As noted 
above, decisions of the Board are not subject to revision on 
the same factual basis.  Even assuming arguendo that portions 
of the newly submitted evidence are new, not a single piece 
of such evidence is material within the meaning of 38 C.F.R. 
§ 3.156(a).  Such evidence does not in any way contribute to 
a more complete picture of the circumstances surrounding the 
cause of the veteran's death.  See Hodge, 155 F.3d at 1363.  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for the cause of 
the veteran's death, under Elkins, supra.  the Board need 
proceed no further.  Indeed, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

